Citation Nr: 1504065	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  09-43 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent prior to February 1, 2012 and 30 percent thereafter for right wrist ulnar and median nerve dysfunction with instability.

2. Entitlement to an initial evaluation in excess of 10 percent prior to February 1, 2012 and 20 percent thereafter for left wrist ulnar and median nerve dysfunction.

3. Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Jacob Bernhardt, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to December 1984 and from April 1986 to July 1989. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran testified before the undersigned at a July 2011 Board hearing at the RO.  The hearing transcript is of record.

This case was last before the Board in January 2012, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing him a VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. Prior to November 21, 2006, the Veteran's right wrist ulnar and median nerve dysfunction with instability most nearly approximates mild incomplete paralysis of the ulnar and medial nerves. 

2.  Prior to November 21, 2006, the Veteran's left wrist ulnar and median nerve dysfunction most nearly approximates mild incomplete paralysis of the ulnar and medial nerves. 

3. As of November 21, 2006, the Veteran's right wrist ulnar and median nerve dysfunction with instability most nearly approximates moderate incomplete paralysis of the ulnar nerve. 

4. As of November 21, 2006, the Veteran's left wrist ulnar and median nerve dysfunction most nearly approximates moderate incomplete paralysis of the ulnar nerve.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent, prior to November 21, 2006, for right wrist ulnar and median nerve dysfunction with instability, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8516 (2014).

2. The criteria for a rating in excess of 10 percent, prior to November 21, 2006, for left wrist ulnar and median nerve dysfunction, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8516 (2014).

3. From November 21, 2006 through February 2, 2012, the criteria for a rating of 30 percent, but no greater, for right wrist ulnar and median nerve dysfunction with instability, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8516 (2014).

4. From November 21, 2006 through February 2, 2012, the criteria for a rating of 20 percent, but no greater, for left wrist ulnar and median nerve dysfunction, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8516 (2014).

5. The criteria for a rating in excess of 30 percent, from February 2, 2012, for right wrist ulnar and median nerve dysfunction with instability, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8516 (2014).

6. The criteria for a rating in excess of 20 percent, from February 2, 2012, for left wrist ulnar and median nerve dysfunction, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8516 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

In light of the above, the Board finds that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was provided multiple VA examinations to address the severity of his service-connected bilateral ulnar and median nerve dysfunctions.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 I(4); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  These examinations are adequate for rating purposes; they include reviews of the Veteran's pertinent medical history, examinations of the Veteran, and discussions of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

All relevant facts have been adequately developed to the extent possible and no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.



Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

I. Rating Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating; that is, be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

When an unlisted disease, injury, or residual is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: The first two digits will be selected from that part of the schedule most closely identifying the part or system of the body involved, and the last two digits will be "99" for all unlisted conditions.  38 C.F.R. §§ 4.20, 4.27.  Hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code.  38 C.F.R. § 4.27 (2014).  The first four numbers reflects the diagnosed disability.  The second four numbers after the hyphen identifies the criteria used to evaluate that disability.

The Veteran's right wrist ulnar and median nerve dysfunction with instability is assigned a 10 percent evaluation prior to February 1, 2012 and 30 percent evaluation thereafter.  This evaluation is under Diagnostic Code 5299-8515.  Diagnostic Code 8515 pertains to incomplete and complete paralysis of the median nerve.  The Veteran's left wrist ulnar and median nerve dysfunction is assigned a 10 percent evaluation prior to February 1, 2012 and 20 percent evaluation thereafter.  This evaluation is under Diagnostic Code 5299-8516.  Diagnostic Code 8516 pertains to incomplete and complete paralysis of the ulnar nerve.  

In light of the Veteran also being service connected for a right and left elbow disabilities as well as for traumatic arthritis of the right and left wrist, the Board takes note of the requirement to avoid pyramiding, i.e. evaluating the same disability or the same manifestations of a disability under different diagnostic codes.  38 C.F.R. § 4.14.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

As directed by 38 C.F.R. § 4.124a, Diagnostic Code 8515 provides for a 10 percent schedular disability rating for mild symptoms involving the median nerve of either the major or minor side.  With moderate symptoms involving the median nerve, a 30 percent rating is assignable for the major side, and a 20 percent rating is assignable for the minor side.  With severe symptoms involving the median nerve, a 50 percent rating is assignable for the major side, and a 40 percent rating is assignable for the minor side.  With complete paralysis of the median nerve, a 70 percent rating is assignable for the major side, and a 60 percent rating is assignable for the minor side.  

Symptoms of complete paralysis are noted to include the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the place of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

Diagnostic Code 8516 provides for a 10 percent schedular disability rating for mild symptoms involving the ulnar nerve of either the major or minor side.  With moderate symptoms involving the ulnar nerve, a 30 percent rating is assignable for the major side, and a 20 percent rating is assignable for the minor side.  With severe symptoms involving the ulnar nerve, a 40 percent rating is assignable for the major side, and a 30 percent rating is assignable for the minor side.  With complete paralysis of the ulnar nerve, a 60 percent rating is assignable for the major side, and a 50 percent rating is assignable for the minor side. 

Symptoms of complete paralysis are noted to include the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; and flexion of wrist weakened.  38 C.F.R. § 4.124a, Diagnostic Code 8516.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2014).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.

Words such as "mild," "moderate," "severe" and "pronounced" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).
   
Turning to the evidence of record, in a November 2003 statement the Veteran discusses how he hurt his wrists and elbows in service.  As part of this discussion the Veteran mentions that his wrists are painful, weak, and lock.  

A January 2004 VA examination report notes that an April 2001 electromyography (EMG) did not demonstrate median nerve abnormality; however, a September 2002 note included a report of hand swelling, pain, numbness, and tingling going on for 10 years.  At the time of the January 2004 examination pain was equal on both sides and increased with twisting or ulnar or radial deviation.  The Veteran reported having lost strength in his hand and having problems with grip, especially between the thumb, index, and middle fingers.  Since the Veteran's in-service injury he said it has become hard for him to lift more than 25 pounds even though he used to bench 225 pounds.  Furthermore, he sometimes has trouble lifting a cup of coffee either having to put it back down or lift it with both hands.  He now does little or no yard work because it often requires him to do a turning motion, like turning a key in a lock, and this causes pain.  He stopped participating in sports following his injury.   In regards to range of motion, extension was 70 degrees bilaterally; flexion was 45 degrees bilaterally; ulnar deviation is right 50 degrees, left 55 degrees; and radial deviation was 35 degrees bilaterally.  A Phalen test with tapping at the wrists resulted in pain radiating into the thumb, index, and middle finger.  
Dr. J.R.P. described the Veteran's condition in a January 2004 note.  Dr. J.R.P. described subjective complains of decreased sensation in hands and pain in the wrists.    

In November 2004, L.W., the Veteran's wife at that time, submitted a statement discussing her observations of the Veteran's condition over the previous seven years.  She notes his ability to do everyday tasks has decreases such as holding a cup of coffee, which he will sometime drop due to pain in the wrists and elbow, or turning a car ignition, lock, or door knob, which causes pain.  Furthermore, simple tasks such as typing, tying shoes, writing, and undoing buttons are now unpleasant tasks.  

A May 2005 Neurological Assessment Consult note reveals an impression of probable ulnar neuropathy.  

In November 2005, the Veteran participated in a hearing with the RO.  The Veteran noted his wrists and elbows cause him pain.  He left a job with the Sheriff's Department because his wrists and elbows prevented him from completing the everyday tasks required of him.  He got a Public Works job shortly after that but had to leave for similar reasons.  Then he worked as an adult education teacher for a couple of years but the activities required of him in this profession also caused him pain.  At the time of the hearing his current employment was more accommodating because he could set his own hours as long as he worked 40 hours a week.  This allowed the Veteran to work around his pain issues to a certain extent.

Again, in January 2006, the Veteran was afforded a VA examination.  The examination report indicates the Veteran's current employment requires a lot of typing that causes radiating pain from the elbow to the thumb, index, middle, and ring fingers.  This can last from ten minutes to two to three hours.  Twisting motions of the wrists were noted to cause pain that can last from ten minutes to two to three hours.  There are no flare-ups as the Veteran suffers constant pain daily.  The examiner observed that the Veteran had lost strength in both hands.  Range of motion of the elbow was flexion 140 degrees bilaterally and extension 0 degrees bilaterally.    Tinel's was positive at the elbow producing symptoms bilaterally of the thumb, index, and middle finger.  Tapping the proximal forearm caused a shooting pain in the ventral forearm to the wrist.  Range of motion of the wrists was flexion 60 degrees bilaterally; extension 55 degrees right and 60 degrees left; ulnar deviation was 40 degrees right and 45 degrees left; and radial deviation was 45 degrees right and 50 degrees left.

Another VA examination was provided to the Veteran in March 2006.  In part the examiner was asked, to the extent possible, to separate the functional manifestations of the neurological findings from the other service-connected disabilities.  At the time of the examination the Veteran reported he continued to experience burning, pain, and clicking of both wrists.  Wrist pain was noted to be a constant six out of ten, which can flare-up to nine or ten out of ten.  Flare-ups are precipitated by twisting activities.  The Veteran noted he needs to massage his wrists and hands in the morning to get them to a point where he feels he can use them.  The Veteran finds it hard to perform such activities as turning faucets, using soap, buttoning shirts, tying shoes, turning door knobs, or using a manual shift vehicle.  

Physical examination revealed that the Veteran's grip strength was reduced in both hands but the right was worse than the left.  Range of motion of the right wrists was dorsiflexion 73 degrees actively and 75 degrees passively with pain at 60 degrees; palmar flexion 75 degrees actively and 81 degrees passively with pain at 45 degrees; radial deviation 23 degrees actively and 26 degrees passively with pain at 17 degrees; and ulnar deviation 51 degrees actively and 55 degrees passively with pain at 28 degrees.  Range of motion of the left wrist was dorsiflexion of 75 degrees actively and 83 degrees passively with pain at 52 degrees; palmar flexion of 85 degrees actively and 90 degrees passively with pain at 65 degrees; radial deviation 75 degrees actively and 80 degrees passively with pain at 45 degrees; and ulnar deviation of 42 degrees actively and 45 degrees passively with pain at 36 degrees.  Repetitive motion testing resulted in the Veteran experiencing electrical shocks in the index finger and thumb with pain radiating up into the lateral aspect of both elbows.  Range of motion measurements remained unchanged.  Testing was noted to be painful for the Veteran.

Strength against resistance testing was done on both wrists with the only abnormal result being that resisted radial deviation on the left caused pain over the ulnar styloid.  Both thumb pads were reported to face the finger pads.  The absences of skin lesions were noted.  The Veteran had slightly finer motor control on the right in comparison to the left.  

Range of motion testing was performed on both hands as well.  On the right, the  thumb demonstrated full circumduction; active extension was 40 degrees, active flexion was 50 degrees; index finger metacarpophalangeal joint flexed to 90 degrees, proximal to 100 degrees, distal to 80 degrees; the same measurements were made of the longer, ring, little fingers.  On the left, the thumb demonstrated full circumduction and all left finger measurements were the same as the right except for thumb flexion which was 60 degrees.  The thumb touched the base of all fingers.  There was no gap.  The fingers touched the proximal transverse crease of both palms.  There was no gap.  Strength for pushing and pulling against the examiner was normal.  Dexterity for writing was more evident on the right than on the left but both were within normal limits.  The Veteran is right hand dominate.  No flexion deformities were evident.  

Neurologic examination indicated deep tendon reflexes to be 2+/4+ bilaterally at the biceps, triceps, and brachioradialis muscles.  Light touch sensation testing was diminished over the left and right fourth and fifth fingers particularly the right.  Sharp and dull discrimination testing of the left hand was normal including all fingers of the left hand.  Sharp and dull discrimination testing was diminished over the right fourth and fifth fingers.  There was no evidence of atrophy.  Tinel's test was positive for both the left and right median nerves.  Phalen's test was like wise positive over both the right and left median nerves, particularly the right.  Finklestein's test was negative on the right and left.  There was some tenderness to pressure over the left radial nerve.  Strength against resistance testing of the interossei muscles was normal bilaterally.  Strength against resistance of flexion of the fingers, extension of the fingers, resisted abduction of both thumbs and of pinch in both thumbs to little fingers was normal bilaterally.  There was no swelling or edema of the fingers.  Temperature of all fingers was normal.  Thumb grind test were positive on the right and left though greater on the right.  Repetitive motion testing caused light tingling over the distribution of both median nerves.  Grip strength and ability to perceive light touch sensation were unchanged.  

Right and left ulnar nerve neuropathy was noted to be mild.  Right and left median nerve neuropathy was noted to be intermittent and mild.  The VA examiner concluded that repetitive motion testing impacts both the Veteran wrists and hands in a minimal nature, somewhere in the range of 15 to 25 percent.  This conclusion was based on the tingling along the distribution of the median nerves of the hands and the electrical shocks into the index finger and thumb.  

The Veteran has submitted internet articles that discuss ulnar and median nerve conditions that are dated as being printed in February 2006.  These articles have little probative value as they relate information about ulnar and median nerve conditions but do not say anything about the Veteran's actual disability picture.    

The Veteran filed a Notice of Disagreement in May 2006 in which he makes arguments for an increased rating.  The Veteran notes that the March 2008 VA examiner estimated that repetitive motion minimally impacted the wrists and hands and estimated an impact somewhere in the range of 15 to 25 percent.  The Veteran claims that his rating should be higher in recognition of the VA examiners estimate of an impact as high as 25 percent.  Additionally, he asserts that adequate consideration was not given to 38 C.F.R. § 4.40.  Also, he claims consideration should have been given to 38 C.F.R. § 4.7a, Diagnostic Code 5003 relating to degenerative arthritis.   

A VA examiner was provided in November 2006.  This examination was performed by the same VA examiner who performed the March 2006 VA examination.  At the time of the examination the Veteran reported increasing tingling in the fourth and fifth fingers of each hand and increased pain in each elbow.  Pain was noted to be a six out of ten and to cause weakness and stiffness in the hands.  Flare-ups were reported with pain reaching nine or ten out of ten and lasting for 20 to 30 minutes.  Flare-ups are precipitated by pressure on the elbows such as when typing or writing.  The Veteran must massage his elbows, wrists, and hands when he wakes up.  He also rubs ointment on them and soaks them in hot water.  It takes one to two hours for him to feel fully loosened up.  The Veteran avoids shirts with buttons.  His occupation requires training in physical restraint and firearms which he finds difficult because of his disabilities.  

Physical examination revealed the Veteran had tenderness to pressure over the right medial epicondyle much greater than over the lateral epicondyle.  He had tenderness to pressure over the left lateral epicondyle with none over the medial epicondyle.  Reflexes at brachioradialis, triceps, and biceps muscles were 2+/4+ bilaterally.  Light touch sensation testing was normal over the distribution of the radial, medial, and ulnar nerves bilaterally.  Sharp and dull discrimination testing was also normal over all three.  Tinel's test performed over both hypothenar imminences was positive for ulnar nerve neuropathy.  Elbow flexion testing was strongly positive bilaterally.  Pressure over the cubital tunnel was positive bilaterally.  Resistance against strength testing for flexion and extension of both elbows was normal.  Resisted pronation and supination of both forearms was normal.  Repetitive motion testing resulted in pain and near instantaneous numbness and tingling over the ulnar nerve distribution bilaterally.  The VA examiner described repetitive testing as resulting in an additional impairment of 15 to 25 percent.  Both the Veteran's right and left ulnar nerve neuropathy was noted to be mild to moderate.

The Veteran submitted a statement in October 2009 as an attachment to his VA Form 9.  The Veteran again puts forth the arguments found in his November 2006 Notice of Disagreement.  Additionally, he notes that VA examinations did not test or take into consideration the problems he has rotating his hand in a clockwise or counterclockwise motion.  

In March 2011, the Veteran's former representative submitted a VA Form 646.  The former representative asserts that thought the March 2006 VA examiner described the Veteran's ulnar and medial nerve disabilities as mild the same examiner in a November 2006 VA examination report described the disabilities as mild to moderate.  As such, the Veteran's disabilities should warrant a 30 percent for moderate incomplete paralysis of the major side and 20 percent for moderate incomplete paralysis of the minor side.  
In July 2011 a hearing was conducted with the Board, at the hearing the Veteran described how since his in-service wrists injuries he has had a shocking sensation going from his elbow down to his wrists.  Over the years this shocking sensation has caused a continual decrease in grip strength.  The Veteran noted he has problems manipulating nuts, bolts, tools, and things of the like.  Some of his problems manipulating such things results from the fact that repetitive movements cause tingling in his fingers.  He indicated that he often drops coffee pots, coffee mugs, and keys because of his disabilities.  Additionally, he requires an automatic transmission because manipulating a manual causes him problems.  The Veteran related that his employment requires regular firearms training that aggravates his disabilities.  He has to wear wrist braces during training and sometime, because of pain, has to take the day off after training.  The Veteran noted similar problems with other training required for his profession.  Also, he mentioned that VA examination did not test or take into consideration the problems he has rotating his hand in a clockwise or counterclockwise motion.  Overall, the Veteran indicated that his disabilities have increased in severity since examinations preformed in 2006.  

The Veteran had another examination in February 2012 with the VA examiner who conducted his March and November 2006 examinations.  The Veteran was noted to be right hand dominant.  Range of motion testing showed right wrist palmar flexion of 80 degrees with painful motion at 45 degrees; right dorsiflexion of 70 degrees with painful motion at 45 degrees; left wrist palmar flexion of 80 degrees with painful motion at 35 degrees; and left dorsiflexion of 70 degrees with painful motion at 45 degrees.  Repetitive use testing did not result in reduced range of motion.  Pain on movement was noted as a contributing factor to functional loss.  Muscle test results were normal.  The VA examiner noted that physical examination results varied markedly from what would be expected from an individual with a like or similar condition.  Mention was made of the Veteran's report that tapping over the carpal tunnel gives ulnar (little and ring) radiating pains and that sensory testing in the non-injured radial nerve distribution has significant loss of sensation.  The VA examiner suggested new EMG/nerve conduction velocity (NVC) tests be performed.  The VA examiner opined that the Veteran's bilateral ulnar and median nerve disabilities would make it slow but not impossible to do sedentary work.  

In April 2012, the VA examiner reviewed the results of an EMG test done shortly after the last examination.  His impression was bilateral median sensory demyelinating neuropathies at the wrist consistent with carpal tunnel syndrome; no electrodiagnostic evidence of ulnar neuropathies bilaterally; and no electrodiagnostic evidence of generalized peripheral neuropathy.

This same VA examiner was asked to provide an addendum to the previous examination in which he was to comment on the severity of the Veteran's symptoms using terms such as mild, moderate, or severe.  In November 2012 the VA examiner responded "[s]o, now directly stated, the current symptoms for the wrists are of moderate severity."

An October 2012 letter from the Veteran's most recent employer makes clear that the Veteran's has not been to work since June 2012 because of his disabilities.  As a result of this extended absences from work the Veteran's position was vacated.  The extent to which this is the result of the Veteran's ulnar and median nerve conditions is unclear from the letter.  

In an October 2012 note a nurse practitioner concludes that based on examination, review of past medical records, and review of history, the Veteran is unable to do the duties of his most recent employment.  Further, the nurse practitioner does not believe the Veteran's symptoms will resolve to the point he will be able to complete his duties and therefore is permanently disabled.  This conclusion appears to be based on the Veteran's overall disability picture and is not limited to the effect of service connected disabilities on employment let alone the effect of the ulnar and medial nerve disabilities.  

In November 2012, the Veteran submitted a statement in response to the November 2012 Supplemental Statement of the Case.  The Veteran notes that the February 2012 VA examiner spent less than 15 minutes with him, the majority of which he spent typing.  The Veteran says he noted he has trouble with sedentary work because of wrists locking, burning, and pain; however, the VA examiner concluded the Veteran could do sedentary work.  The Veteran goes on to note the job duties that he no longer can perform because of his disabilities.  Additionally, he notes his placement on medical leave in June 2012 because of his inability to perform sedentary and physical work.  He stated that his burning sensation is only partially relived by medication.  He points out that his most recent VA examination did not involve an examination of the locking and pain resulting from turning of his wrists.  Also, he opines that though he has multiple service-connected disabilities his wrists are the major factor in his inability to work or have an active lifestyle.  For these reasons the Veteran concludes that his disabilities should be rated in excess of the 30 percent on the major side and 20 percent on the minor side.  Finally, he notes that the ratings should go back to October 2003 when he made his initial claim.  

In December 2014 an informal hearing presentation was submitted in which it is argued that the Veteran's service-connected disabilities are more severe than the current ratings suggest.  

The evidence of record includes VA treatment records from the early 1990s through 2012.  To the extent these records discuss the Veteran ulnar and median nerve disabilities they do not paint a materially different disability picture than the evidence already discussed.  

Additionally, records have been submitted by the Social Security Administration.  Much like the VA records, to the extent these records discuss the Veteran ulnar and median nerve disabilities; they do not paint a materially different disability picture than the evidence already discussed.  

The Board finds that prior to November 21, 2006, entitlement to an evaluation in excess of 10 percent is not warranted for either right wrist ulnar and median nerve dysfunction with instability or left wrist ulnar and median nerve dysfunction.  First, prior to this date, neither wrist showed symptoms of complete paralysis of either the ulnar or median nerves as described in Diagnostic Codes 8515 and 8516.  Moreover, prior to this date, neither wrist showed symptoms of incomplete paralysis that could be said to be severe or moderate.  During this time period the Veteran's bilateral ulnar and medial wrists disabilities were manifested by weakened grip; pain in the wrists; pain in the thumb, index, and middle fingers; increased pain when turning the wrists; pain in the forearm; pain flare-ups; numbness; tingling; burning; clicking; diminished light touch sensation of the fourth and fifth fingers; and diminished sharp and dull discrimination of the right fourth and fifth fingers.  These symptoms caused the Veteran problems with activities such as typing, writing, turning objects, buttoning shirts, tying shoes, and firing a firearm.  

The Board determines that these symptoms are mild in nature.  Mild incomplete paralysis warrants no more than a 10 percent evaluation under either Diagnostic Code 8515 or Diagnostic Code 8516.  In coming to this determination the Board is persuaded by the March 2006 VA examiner's conclusion that the Veteran's bilateral ulnar and median nerve neuropathy was mild.  The VA examiner came to this conclusion following a review of the Veteran's medical history and a physical examination.  

As of November 21, 2006 the Board finds the Veteran is entitled to evaluations of 30 percent, but no greater, for right wrist ulnar and median nerve dysfunction with instability and 20 percent, but no greater, for left wrist ulnar and median nerve dysfunction under Diagnostic Codes 8516.  The evidence of record shows moderate incomplete paralysis for both disabilities.  As of this date, the Veteran's bilateral ulnar and medial wrists disabilities were manifested by pain that is a six out of ten with flare-ups of nine to ten out of ten; increased pain when turning the wrists; worsening tingling in the fourth and fifth fingers bilaterally; burning; locking; hand weakness; hand stiffness; a shocking sensation form elbows to wrists; worsening grip strength; and loss of sensation in the radial nerve distribution.  These symptoms caused the Veteran problems with activities such as typing, writing, turning objects, buttoning shirts, tying shoes, and firing a firearm.

The Board determines that these symptoms warrant a moderate rating as of November 21, 2006.  In November 2012 the VA examiner directly responded to a request to describe the Veteran's bilateral ulnar and median nerve disabilities using terms such as mild, moderate, or severe.  The VA examiner responded that the disabilities were of a moderate severity.  However, this is not the first time that this VA examiner noted these disabilities were moderate in nature.  The Veteran was examined on November 21, 2006.  In the report of examination the diagnostic summary notes that right and left ulnar nerve neuropathy is mild to moderate.  While this description of severity suggests something between mild and moderate the Veteran will be afforded the benefit of the doubt that as of this date his disability picture most nearly approximates a moderate evaluation.  As the Veteran is right hand dominate this warrants a 30 percent, but no greater, for right wrist ulnar and median nerve dysfunction with instability and 20 percent, but no greater, for left wrist ulnar and median nerve dysfunction under Diagnostic Code 8516. 

A rating in excess of the ones assigned as of November 21, 2006 are not warranted as neither wrist has shown symptoms of complete paralysis of either the ulnar or median nerves as described in Diagnostic Codes 8515 or 8516.  Moreover, the symptoms described during this time period do not amount to what the Board would consider severe incomplete paralysis.  This conclusion is supported by the fact that no examiner has described the Veteran's symptoms as anything more than moderate in severity.  

Finally, to address the Veteran specific contentions, the March 2006 VA examiner stated that repetitive motion testing impacts both the Veteran wrists and hands in a minimal nature, somewhere in the range of 15 to 25 percent.  It is the Veteran's contention that higher ratings than the 10 percent evaluations, now assigned prior to November 2006, are warranted in recognition of the VA examiner's indication of a 15 to 25 percent impact.  However, the Board notes that statements by examiners that use percentages, though relevant to the Board rating determination, are not directly analogous to the percentage assigned by the Schedule.  

The Veteran has also argued that adequate consideration was not given to the application of 38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, this diagnostic code concerns degenerative arthritis.  Rating ulnar and median nerve disabilities under this rating schedule would be inappropriate. 

Additionally, the Veteran asserts that 38 C.F.R. § 4.40's provision that "[w]eakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled" should be considered.  First, the Board notes that 38 C.F.R. § 4.40 is concerned with disabilities of the musculoskeletal system.  The Veteran ulnar and medial nerve disabilities are neurological conditions not disabilities of the musculoskeletal system.  Nevertheless, during both time periods, when determining whether the Veteran's disabilities most nearly approximate mild, moderate, or severe evaluations the Board gave due consideration to the pain the Veteran suffers as a result of his ulnar and median nerve disabilities.  Also, though consideration was given to all of the Veteran's lay statement, specific consideration was given to the statement about the pain resulting when the Veteran turned his wrists either clockwise or counterclockwise because the Veteran noted this was not tested in examination.  

In sum, higher evaluations are not warranted prior to November 21, 2006.  Prior to this date the evidence of record does not reveal disability pictures that most nearly approximate a rating in excess of 10 percent for either the Veteran right or left wrist nerve disabilities.  As of November 21, 2006, affording the Veteran the benefit of the doubt, his disability picture most nearly approximates a moderate rating for both his right or left wrist nerve disabilities.  This is because following an examination on that date a VA examiner described the Veteran's disabilities as being mild to moderate in severity.  As the Veteran is right hand dominate this warrants a 30 percent, but no greater, for right wrist ulnar and median nerve dysfunction with instability and 20 percent, but no greater, for left wrist ulnar and median nerve dysfunction.  As the evidence of record since November 2006 does not show complete paralysis or severe incomplete paralysis of the ulnar or median nerves a rating in excess of the 30 percent on the right and 20 percent on the left is not warranted during this time period.   

II. Other Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right wrist ulnar and median nerve dysfunction with instability and left wrist ulnar and median nerve dysfunction with the established criteria found in the rating schedule for those disabilities show that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the rating criteria provides for ulnar nerve and median nerve evaluations based on the extent of paralysis of the nerves in question.  

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

A rating in excess of 10 percent, prior to November 21, 2006, for right wrist ulnar and median nerve dysfunction with instability is denied.

A rating in excess of 10 percent, prior to November 21, 2006, for left wrist ulnar and median nerve dysfunction with instability is denied.

From November 21, 2006 until February 2, 2012, a rating of 30 percent, but no greater, for right wrist ulnar and median nerve dysfunction with instability is granted.

From November 21, 2006 until February 2, 2012, a rating of 20 percent, but no greater, for left wrist ulnar and median nerve dysfunction is granted.

A rating in excess of 30 percent, from February 2, 2012, for right wrist ulnar and median nerve dysfunction with instability is denied.

A rating in excess of 20 percent, from February 2, 2012, for left wrist ulnar and median nerve dysfunction is denied.    


REMAND

A May 2014 rating decision denied entitlement to a TDIU.  In August 2014, the Veteran filed a notice of disagreement (NOD) indicating his disagreement with the May 2014 rating decision as it pertains to TDIU.  The proper course of action when a timely NOD has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2014).  The Veteran will then have the opportunity to file a substantive appeal if he wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect to the issue of entitlement to a total disability rating based on individual unemployability due to service connected disability.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete her appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


